        Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JOHN WALKER,                                  )
                                              )
                 Plaintiff,                   )
v.                                            )       Case No. 2:19-cv-2005-DDC-TJJ
                                              )
NEWMAN UNIVERSITY, INC., et al.,              )
                                              )
                 Defendants.                  )

                                   MEMORANDUM AND ORDER

          This matter is before the Court on Defendant Newman University’s Motion for Protective

Order (ECF No. 109). In its motion, Newman seeks an order relieving it from the obligation to

conduct ESI searches and produce documents responsive to certain requests in Plaintiff’s Second

Request for Production of Documents to Defendant Newman University, Inc. Newman also

asserts that by virtue of D. Kan. Rule 26.2, filing the instant motion stayed its duty to respond to

the remaining requests in Plaintiff’s Second Request for Production that are not at issue. Plaintiff

opposes the motion. For the reasons set forth below, the Court will grant in part and deny in part

the motion for protective order.

I.        Legal Standard for Protective Order

          Newman seeks a protective order pursuant to Federal Rule of Civil Procedure 26(c).

That rule provides, in pertinent part, that for good cause the court may issue an order to protect a

party from “annoyance, embarrassment, oppression, or undue burden or expense, including . . .

forbidding inquiry into certain matters, or limiting the scope of disclosure or discovery to certain

matters.”1 The party seeking the protective order has the burden of demonstrating good cause for



1
    Fed. R. Civ. P. 26(c)(1)(A).


                                                  1
        Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 2 of 10




it.2 To establish good cause, the moving party must offer “a particular and specific demonstration

of fact, as distinguished from stereotyped and conclusory statements.”3 Even upon a showing of

good cause, however, the Court also considers other factors that were or could have been

presented by the party seeking discovery to determine whether the totality of the circumstances

justifies the entry of a protective order.4

          The court has broad discretion to decide when a protective order is appropriate and what

degree of protection is warranted.5 The Supreme Court has recognized that “[t]he trial court is in

the best position to weigh fairly the competing needs and interests of the parties affected by

discovery. The unique character of the discovery process requires that the trial court have

substantial latitude to fashion protective orders.”6 Notwithstanding this broad grant of discretion,

a court may issue a protective order only if the moving party demonstrates that the basis for the

protective order falls within one of the specific categories enumerated in the Rule, i.e. that the

requested order is necessary to protect the party from “annoyance, embarrassment, oppression, or

undue burden or expense.”7

II.       Relevant Background



2
    Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 534 (D. Kan. 2003).
3
    Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981).
4
 See Citimortgage, Inc. v. Sanders, No. 11-CV-2540-EFM-GLR, 2012 WL 6024641, at *2 (D.
Kan. Dec. 4, 2012).
5
 MGP Ingredients, Inc. v. Mars, Inc., 245 F.R.D. 497, 500 (D. Kan. 2007) (quoting Seattle
Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984)).
6
    Seattle Times, 467 U.S. at 36.
7
 ICE Corp. v. Hamilton Sundstrand Corp., No. 05-4135-JAR, 2007 WL 1652056, at *3 (D. Kan.
June 6, 2007) (quoting Fed. R. Civ. P. 26(c)).


                                                  2
       Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 3 of 10




         On February 4, 2020, Plaintiff served his second set of discovery requests (including

Second Request for Production of Documents) on Defendant Newman. The undersigned

Magistrate Judge granted Newman an extension of time, until March 26, 2020, to respond to the

second set of discovery requests.8 On March 23, the parties conferred regarding the ESI requests

contained in Plaintiff’s Second Request for Production of Documents, but the only agreement

they reached is that Newman would produce calendar entries and not emails in response to RFP

Nos. 16-22.9 The parties also discussed but did not reach agreement on RFP Nos. 1, 33, 34, and

39. The Court finds that Newman has complied with the obligation to confer pursuant to D. Kan.

Rule 37.2 with respect to RFP Nos. 1, 33, 34, and 39.

III.     Specific Discovery Requests at Issue

         RFP No. 1 seeks certain emails and text messages that contain Plaintiff’s initials, “JW.”

RFP Nos. 33, 34, and 39 seek both emails and text messages between certain Newman personnel

that contain designated search terms. But in describing the discovery burden from which it seeks

protection, Newman addresses only email searches with no mention in its motion of text

messages. Likewise, Newman’s reply is silent on why it deserves protection from responding to

requests for text messages. Accordingly, Newman has not met its burden to demonstrate it

deserves protection from producing text messages. Moreover, the Court finds that the ubiquity of

text messages as a method of communication is a sufficient basis to establish Plaintiff’s

entitlement to make the request, and Plaintiff is not required to demonstrate relevance. “Rule

26(c) does not provide for any type of order to protect a party from having to provide discovery



8
    ECF No. 107.
9
 The parties did agree to a new deadline of April 9, 2020, for Newman’s answers to Plaintiff’s
Second Interrogatories.


                                                  3
        Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 4 of 10




on topics merely because those topics are overly broad or irrelevant, or because the requested

discovery is not reasonably calculated to lead to the discovery of admissible evidence.”10 The

Court finds that Newman has not shown good cause to be afforded protection from searching the

designated individuals’ text messages.11

         In addition, D. Kan. Rule 26.2 does not justify Newman’s unilateral decision to withhold

its responses to the 35 remaining requests in Plaintiff’s Second Request for Production. Newman

cites no support for its assertion that the rule stays the entirety of the discovery. Instead, the rule

states that “[t]he filing of a motion for a protective order . . . stays the discovery at which the

motion is directed pending order of the court.”12 Newman’s motion and the affidavit of its Chief

Information Officer discuss the costs and burdens it has incurred in producing emails in response

to Plaintiff’s First Request for Production, and the costs and burdens it would incur if forced to

produce emails in response to Plaintiff’s Second Request for Production. The remaining requests

do not seek email, and many do not seek ESI of any type. Newman offers no argument to support

a stay of responding to the remaining requests. And in spite of its unsupported claim to the

contrary, by failing to timely respond, Newman has waived its objections to RFP Nos. 2-32 and

35-38.

         Because Newman was not permitted to withhold production, the Court will require

Newman to produce all text messages responsive to RFP Nos. 33, 34, and 39 within one week of




10
  Kan. Waste Water, Inc. v. Alliant Techsystems, Inc., No. 02-2605-JWL-DJW, 2005 WL
327144, at *2 (D. Kan. Feb. 3, 2005).
11
   The exception is the Court’s finding below that RFP No. 1 is not proportional, thereby
relieving Newman of the duty to search Kimberly Long’s emails or text messages for “JW.”
12
     D. Kan. Rule 26.2(a) (emphasis added).


                                                   4
      Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 5 of 10




the date of this order; and all non-privileged documents responsive to RFP Nos. 2-32 and 35-38

within one week of the date of this order.

       RFP No. 1

       In RFP No. 1, Plaintiff asks: “For the period January 1, 2017 to present, produce all emails

or text messages sent, received, or drafted (even if not sent) by Kim Long which contain ‘JW’.”

Plaintiff explained to Newman’s counsel the basis for the request. Plaintiff’s counsel had

observed a January 2020 employment discrimination trial in an action against Newman, where

evidence revealed that in email messages to other Newman personnel, Kimberly Long referred to

the plaintiff in that case by her initials. But Plaintiff also acknowledges that in the emails

Newman produced in response to Plaintiff’s First Request for Production, including from

Kimberly Long’s account, Plaintiff found no emails in which initials were used. Plaintiff offers

no further argument to support his assertion that the request is proportional and not unduly

burdensome.

       The Court agrees that, standing alone, the fact that Long referred to another person in

email messages by that person’s initials does not provide a sufficient basis to suggest that

conducting this search would be burdensome and not proportional to the needs of the case. But

the Court is aware that Newman previously conducted an extensive search of Long’s email

account, and in the absence of any use of initials by Long or other Newman personnel whose

emails were previously produced, the Court finds the request is not proportional. The Court will

grant the motion with respect to RFP No. 1. Newman need not produce emails or text messages

in response to this request.

       RFP No. 33

       In RFP No. 33, Plaintiff asks: “For the period of October 1, 2017 to January 31, 2018,

produce all emails or text messages between Fr. Gile and Kimberly Long that contain the
                                                  5
      Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 6 of 10




following [25] terms.” One of the terms is Plaintiff’s initials, JW. Newman asserts that searching

for Plaintiff’s initials is not proportional to the needs of the case, as Plaintiff has acknowledged

that no email Newman produced in response to Plaintiff’s First Request for Production includes a

reference to Plaintiff by his initials. Newman also contends that its previous search of Kimberly

Long’s email account makes this request duplicative, and that searching Fr. Gile’s email account

for the first time would be overly burdensome because Plaintiff could have requested a search of

the account for its First Request for Production.

       In response, Plaintiff explains that during the January trial against Newman, he heard

testimony and saw exhibits which revealed that Fr. Gile is Kimberly Long’s confidante whom

she relied upon for advice as she handled employee complaints and reports of discrimination.

Plaintiff also offers to omit ten of the requested search terms with respect to Long’s email

account.13

       Plaintiff has offered a reasonable explanation for seeking Fr. Gile’s emails, and has

limited the request to a single correspondent over a span of four months. The Court finds

Newman has not demonstrated undue burden or lack of proportionality with respect to Fr. Gile’s

email account.

       Newman details the search it conducted of Long’s email account in response to the First

Request for Production, including the search terms used. While it is unclear whether Plaintiff

acquiesced to the terms before the search began, Plaintiff does not dispute that he did not bring




13
   One of the ten is “JW.” Plaintiff agreed to withdraw the inclusion of “JW” if Newman is
ordered to respond to RFP No. 1, which asks for emails Kimberly Long sent, received, or
drafted, between January 1, 2017 to present, which contain “JW.” The Court has stated its
finding that a search of Kimberly Long’s emails for Plaintiff’s initials is not proportional, and
that Long’s use of initials does not justify searching other email accounts for Plaintiff’s initials.
Accordingly, neither must Newman include “JW” in its search of Fr. Gile’s emails.
                                                    6
        Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 7 of 10




the matter to the Court’s attention in connection with the First Request for Production. Because

of the near duplication between the first search and this request, and because the search of Fr.

Gile’s account will likely alert Plaintiff to any communications between Fr. Gile and Long on

these topics, the Court finds that requiring Newman to conduct another search of Long’s email

account for these terms would be unduly burdensome and not proportional.

         Accordingly, the Court will deny the motion with respect to RFP No. 33 insofar as it

relates to Fr. Gile’s emails (excluding a search for “JW” and accepting Plaintiff’s limitations14),

and will grant the motion as it relates to Kimberly Long’s emails.

         RFP No. 34

         This request includes eleven Newman personnel. It asks: “For the period of October 1,

2017 to January 31, 2018, produce all emails or text messages sent to or received by Jill Fort,

Jennifer Gantz, Fr. Gile, Icer Vaughn, Noreen Carrocci, Teresa Hall Bartels, J.T. Klaus, Mo

Floyd, Kimberly Long, Mike Duxler or David Shubert that contain the following [27] terms.”

Newman argues the request is duplicative of searches it conducted in response to Plaintiff’s First

Request for Production. Plaintiff disagrees and points out that Newman has never conducted a

search of the email accounts of five of the designated individuals: Fr. Gile, Teresa Hall Bartels,

J.T. Klaus, Mike Duxler, or David Shubert. 15 In addition, Plaintiff offers to withdraw the request

for four of the search terms.

         Through this request, Plaintiff seeks to discover who perceived or determined Plaintiff

was a threat. The terms Newman used in its earlier search would not necessarily have produced




14
     See ECF No. 120 at 8.
15
  Plaintiff also includes Rosemary Niedens in this list, but her name does not appear in RFP No.
34.
                                                 7
        Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 8 of 10




such a result. However, given the number of search terms included in this request and the Court’s

ruling on the following request (RFP No. 39) which likely will capture much of what is

requested here, the Court will grant Newman’s motion with respect to Jill Fort, Jennifer Gantz,

Icer Vaughn, Noreen Carrocci, Mo Floyd, and Kimberly Long. But the request could not be

duplicative with respect to email accounts Newman has not previously searched, and the Court

will deny the motion with respect to searches of the email accounts of Fr. Gile, Teresa Hall

Bartels, J.T. Klaus, Mike Duxler, and David Shubert. The search shall be modified as Plaintiff

suggests and shall exclude “JW.”16

         RFP No. 39

         In a similar vein, RFP No. 39 asks: “For the period of January 3, 2018 to August 31,

2019, produce all emails or text messages sent to or received by Jill Fort, Jennifer Gantz, Fr.

Gile, Icer Vaughn, Noreen Carrocci, Teresa Hall Bartels, J.T. Klaus, Mo Floyd, Kimberly Long,

Rosemary Niedens, Mike Duxler or David Shubert that contain the following [17] terms.” The

focus of this request is to learn who has knowledge that Plaintiff was perceived as a threat to

Newman and Kimberly Long, and efforts or recommendations to seek a protection from stalking

order against Plaintiff. Newman’s motion argues without specificity that the request is

duplicative, but there is no overlap between these terms and the terms Newman used in its first

search. Indeed, other than the name “Walker,” no term that Newman previously searched is

related to threats or a protection from stalking order.17 Plaintiff confirms that Newman has not

produced emails, or for that matter any discovery, related to the counts alleging abuse of process




16
     See ECF N. 120 at 10.
17
  In addition, Newman has not previously searched the email accounts of Fr. Gile, Teresa Hall
Bartels, J.T. Klaus, Rosemary Niedens, Mike Duxler, or David Shubert.
                                                 8
        Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 9 of 10




and malicious prosecution. And according to Plaintiff, Long testified that she communicated by

email about Walker stalking her and her need for a protective order, thereby affirming the

relevance of this request.

         In its reply, Newman contends that because Plaintiff’s Third Amended Complaint does

not specifically allege every one of these individuals was involved in the alleged abuse of

process or malicious prosecution, a protective order is warranted. The Court disagrees. Newman

has not met its burden to show that the request is oppressive or unduly burdensome or expensive.

The Court will deny the motion with respect to RFP No. 39, but the search shall be modified in

the manner Plaintiff proposes and shall exclude “JW.”18

         IT IS HEREBY ORDERED that Defendant Newman University’s Motion for

Protective Order (ECF No. 109) is GRANTED IN PART AND DENIED IN PART. The

motion is granted with respect to: (1) RFP No. 1; (2) the request for a search of Fr. Gile’s emails

in response to RFP No. 33 using the search term “JW;” (3) the request for an additional search of

Kimberly Long’s email account for documents responsive to RFP No. 33; (4) the request for a

search of Jill Fort, Jennifer Gantz, Icer Vaughn, Noreen Carrocci, Mo Floyd, and Kimberly

Long’s email accounts for documents responsive to RFP No. 34; (5) using the search term “JW”

in searches of Fr. Gile, Teresa Hall Bartels, J.T. Klaus, Mike Duxler, and David Shubert’s emails

for documents responsive to RFP No. 34; and (5) using the search term “JW” to search emails

responsive to RFP No. 39. It is denied in all other respects.

         IT IS FURTHER ORDERED that Newman University, Inc. has waived its objections

to RFP Nos. 2-32 and 35-38.




18
     See ECF No. 120 at 11.
                                                 9
     Case 2:19-cv-02005-DDC-TJJ Document 159 Filed 08/13/20 Page 10 of 10




       IT IS FURTHER ORDERED that Newman University, Inc. shall produce documents

as follows: (1) all non-privileged emails responsive to RFP Nos. 33, 34, and 39 as limited herein

within fifteen business days of the date of this order; (2) all text messages responsive to RFP

Nos. 33, 34, and 39 within one week of the date of this order; and (3) all non-privileged

documents responsive to RFP Nos. 2-32 and 35-38 within one week of the date of this order.19

At the time of each production, Newman University, Inc. shall also produce a privilege log if it

has withheld any responsive documents on the basis of privilege.

       IT IS SO ORDERED.

       Dated this 13th day of August, 2020, at Kansas City, Kansas.




                                                               Teresa J. James
                                                               U. S. Magistrate Judge




19
  To the extent the parties have agreed that Newman will produce calendar entries, and not
emails, in response to RFP Nos. 16-22, the Court will not interfere with their agreement.
                                               10
